Preble J.
If Fairfield had continued in possession of the demanded premises, and were tenant in this action, there would be no doubt of Winslow’s right to recover. In such a case the demandant would no longer be estopped to deny that any thing passed by his deed to Fairfield, whereas Fairfield having al*66ready recovered a full indemnity in his action for covenant broken would be estopped by the record from claiming anything under his deed. Porter v. Hill, 9 Mass. 34. And the same rule tvould apply to all persons claiming title in the demanded premises under Fairfield, whether mediately or immediately derivedfrom him subsequently to such recovery. But in the case atbar, the demandant having been in quiet possession for more than twelve years, claiming and improving them as his own, conveyed the demanded premises by deed to Fairfield* Fairfield thereupon- entered under his deed, and continued to hold and occupy for about a year, and without having been evicted, ousted or disturbed in his possession, conveyed the premises to Andrew Herrick.- Herrick accordingly entered and continued to occupy and improve, unmolested and undisturbed,, until he conveyed" the premises in 1811 to Alexander. Now whatever right Winslow had, passed to- Fairfield; and whatever he had, passed to Herrick. It is one of the first principles of the law, founded in the plainest common sense, that where a man has granted an unconditional estate to another, it is not in his power, without the concurrence of his grantee, to resume or defeat the estate thus granted. It was not competent for Fair-field, ten or more years after he had conveyed away an estate, merely by his own act- to defeat that conveyance. Herridds right cannot be affected by the proceedings in the action brought by Fairfield against Winslow, to which Herrick was not a party or privy, and by which of course he is not bound.Whatever estate Herrick therefore derived from Fairfield, passed to Alexander, and from him to the tenant. The verdict must beset aside; and according to the agreement of parties the demandant- must be called.